Russell, C. J.
This case was before this court on a previous occasion (15 Ga. App. 167, 82 S. E. 805). When the case went back to the lower court for trial, the fi. fa. was duly amended so as to be directed to the sheriff of the city court of Waynesboro and his lawful deputies. The levying officer amended his levy by striking the words “Special deputy sheriff, Burke county,” and inserting in lieu thereof the words “Deputy sheriff of the city court of Waynesboro.” The defendant then traversed the fact that the levying officer was a deputy sheriff of the city court of Waynesboro. The court heard evidence and found against the traverse. The evidence on this trial of the case was entirely different from what it was on the former trial. While the evidence was equivocal and *484conflicting, still it was legally sufficient to show that the officer was a de-facto deputy sheriff of the county, and of the city court, and that he was not a constable of the justice’s court.

Judgment affirmed.


Wade, J., concurs dubitante.